     Case 18-02191-CMB         Doc 1-2 Filed 10/18/18 Entered 10/18/18 15:07:03               Desc
                                  Proposed Order Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                                                   Case No.: 16-24615-CMB

ERGO MANAGEMENT COMPANY,LLC                             Chapter 7

                                Debtor.                  Adv. Proc. No.:

                                                         Response Deadline:

                                                        Hearing Date & Time:

NATALIE LUTZ CARDIELLO,TRUSTEE,
                               Plaintiff,
v.

FAUST BROTHERS MASONRY,

                               Defendant.


                                          ORDER OF COURT

         AND NOW,this             day of             ,2018, upon consideration of the Complaint

filed in the above captioned adversary proceeding, it is hereby:

         ORDERED, ADJUDGED, AND DECREED, that judgment be entered in favor of the

Plaintiff and against the Defendant in the sum of $47,050.00 plus Plaintiffs costs of suit in the

amount of $                      , and pre- and post-judgment interest thereon at the maximum

legal rate running from and after the date of the filing of the Complaint and until such date as this

judgment is paid in full; and it is further

         ORDERED, ADJUDGED, AND DECREED, that the Defendant shall forthwith pay the

judgment amount to the Plaintiff




                                              Carlota Bohm, Chief Judge
